In an action to recover damages for alleged libel, order granting plaintiff’s motion in part and striking out, as insufficient in law, the first and second complete defenses pleaded in defendant’s answer, insofar as appealed from, reversed on the law, with $10 costs and disbursements, and the motion denied, without costs. It is our opinion that the allegations of truth contained in the pleaded defenses, while not broad enough to meet plaintiff’s interpretation of the statements contained in the article alleged to be libelous, are, nevertheless, broad enough to meet an interpretation which a jury may reasonably place thereon. {Foley v. Press Publishing Go., 226 App. Div. 535; Finkle v. Westchester Newspapers, Inc., 235 App. Div. 817.) The investigation which was being carried on by the district attorney was a public and official proceeding within the meaning of section 337 of the Civil Practice Act. (Cf. Briar cliff L. Hotel v. C.-S. Publishers, 260 N. Y. 106; Farrell v. New York Evening Post, Inc., 167 Mise. 412.) Lewis, P. J., Hagarty, Carswell, Johnston and Nolan, JJ., concur.